McAvoy, J.
(dissenting):
The period during which plaintiff’s former employee was to transfer his title to inventions made by him was obviously to extend for a year after the termination of his employment, and was not, in view of the nature of his relation to his employer, to continue merely during the original term of the contract. The intent to restrain his transfer of inventions to others of products similar to plaintiff’s is inherent in the nature of his agreement, and its extension for one year after cessation of employment is not unreasonable nor conditional upon any contingency indicated in any of the memorials embodying the terms of his engagement.
I, therefore, dissent.
Judgment reversed, with costs, and complaint dismissed, with costs. Settle order on notice.